DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/12/2021.  These drawings are accepted by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Various activation and deactivation points/periods within the claims do not line up with the specification or the figures that are submitted with this application; see details below. Additionally, a prior art rejection to some of the claims is also presented below and pertains to the claims as they are presented and best understood by the Examiner for examination purposes only. 
In regards to claim 1, the Applicant fails to disclose or illustrate setting a second activation point in time assigned to a second LED to a deactivation point in time of the first LED, the activation point in time of the first LED is set to the beginning of the elementary period, a fourth activation point of a fourth LED assigned to a deactivation point in time of the third activation period as now claimed. Although the Applicant shows one example of an activation of a first LED at the beginning of an elementary period in Figs 1a, 2, this is NOT indicative of the claim language pertaining to all of the additional limitations to the other LEDs. Claims 2-4 are also rejected as being dependent on claim 1.
In regards to claim 2, the Applicant fails to disclose of illustrate the fourth activation point in time of the fourth LED is set to a deactivation point in time of the third activation period.
In regards to claim 5, the Applicant fails to disclose or illustrate of any deactivation point in time of a fourth activation period, and the deactivation point in time of the first LED is set to the end of the elementary period. Claims 6-9 are also rejected as being dependent on claim 5.

In regards to claim 10, the Applicant fails to disclose or illustrate the first activation point is set at the beginning of the elementary period and the second activation point is set to the first deactivation point. Claim 11 is also rejected as being dependent on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Cicco et al. (US 2020/0128636).
In regards to claim 1, De Cicco discloses of a method for reducing a maximum demand of a current received by an LED matrix from a current source (for example 21-2n, see Fig 1), the method comprising: receiving, by at least one LED (for example 11-1n) of the LED matrix, a pulse width-modulated current from the current source (see Figs 1, 6); assigning an activation period to a first LED (12) of the at least one LED in an elementary period (TPWM) of the pulse width-modulated current in which a current flows through the first LED, and assigning a deactivation period in which no current flows through the first LED, the activation period and the deactivation period being equal in 1) of the activation period assigned to the first LED (12), the first LED having a first activation period that is shorter than the elementary period (see Fig 6); setting, a second activation point in time (for example see beginning of T(3)1) of a second activation period within the elementary period assigned to a second LED (13) of the LED matrix to a deactivation point in time of the first activation period of the first LED (see Fig 6); setting, a third activation point in time (for example see beginning of T(4)1) of a third activation period within the elementary period assigned to a third LED (14) of the LED matrix to a deactivation point in time (see end of T(3)1) of the second activation period of the second LED or to a beginning of the elementary period; -2-Application No. 16/792,148 setting, a fourth activation point in time (for example see beginning of T(n)1) of a fourth activation period within the elementary period assigned to a fourth LED (1n) of the LED matrix to a deactivation point in time of the third activation period of the third LED or to the beginning of the elementary period (see Fig 6), wherein the activation point in time of the first LED (12) is set to the beginning of the elementary period (see Fig 6), wherein the third activation point in time or the fourth activation point in time is set to the beginning of the elementary period (see T(n)1 Fig 6), and wherein the third activation period or the fourth activation period overlap in time with first activation period (see Fig 6).  
In regards to claim 2, De Cicco disclose of the method according to claim 1, wherein the activation point in time (see T(n)1) of the fourth LED (In) is set to a deactivation point in time of the third activation period (T(4)1, for example see Fig 6).  
In regards to claim 10, De Cicco discloses of a method for controlling a first activation period of a first LED (for example 11) and a second activation period of a second LED (for example 12) of an LED matrix, the LED matrix being activated for an elementary period (for example TPWM), the first and second activation periods being periods during which current flows through the first and second LEDs (for example see Figs 1, 6), the method comprising: setting a first activation point as a beginning of the first activation period within the elementary period, wherein the first activation period is 1 in Fig 6); setting a second activation point (see T(2)2) within the elementary period as a beginning of the second activation period, wherein the second activation period is shorter than the elementary period, the second activation period terminating at a second deactivation point (see Fig 6); and assigning the second activation period in the elementary period, wherein the first activation point is set at a beginning of the elementary period (see beginning of T(1)1) and the second activation point (see T(2)2) is set at the first deactivation point (see Fig 6), thereby reducing a total number of overlapping activation periods within the elementary period (for example see Fig 6).  
In regards to claim 11, De Cicco discloses of the method according to claim 10, wherein if the second activation period is greater than a remaining period between the first deactivation period and an end of the elementary period, the second activation period is divided, wherein a first portion of the second activation period extends from the first deactivation point (end of T(1)1) to the end of the elementary period and a second portion of the second activation period (for example see (T(2)1) extends from the beginning of the elementary period to the second deactivation point at a completion of the second activation period (for example see Fig 6).   

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.